                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

------------------------------------------------------ x
                                                       :
TIFFANY GRACE WALLS,                                   :               3:17-CV-01669 (RMS)
         Plaintiff,                                    :
                                                       :
v.                                                     :
                                                       :
NANCY A. BERRYHILL,                                    :
ACTING COMMISSIONER OF                                 :
                           1
SOCIAL SECURITY,                                       :               DATE: MARCH 22, 2019
         Defendant.                                    :
                                                       :
------------------------------------------------------ x

     RULING ON THE PLAINTIFF’S MOTION TO REVERSE THE DECISION OF THE
        COMMISSIONER AND ON THE DEFENDANT’S MOTION TO AFFIRM
                    THE DECISION OF THE COMMISSIONER

         This action, filed under § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeks

review of a final decision by the Commissioner of Social Security [“SSA” or “the Commissioner”]

denying the plaintiff’s application for Social Security Disability Insurance [“SSDI”] benefits.

I.      ADMINISTRATIVE PROCEEDINGS

        On or about August 4, 2009, the plaintiff filed an application for SSDI benefits claiming

that she has been disabled since January 1, 2000, due to bipolar disorder and major depressive

disorder. (Certified Transcript of Administrative Proceedings, dated December 13, 2017 [“Tr.”]

57–61, 63–69, 119–125). The Commissioner denied the plaintiff's application initially and upon

reconsideration. (Tr. 57–61, 63–69). On March 26, 2010, the plaintiff requested a hearing before

an Administrative Law Judge [“ALJ”]. (Tr. 81–82). On March 18, 2011, a hearing was held


1
  On January 21, 2017, Nancy A. Berryhill became the Acting Commissioner of Social Security. The Federal
Vacancies Reform Act limits the time a position can be filled by an acting official, 5 U.S.C. § 3349(b); accordingly,
as of November 17, 2017, Nancy Berryhill is serving as the Deputy Commissioner for Operations, performing the
duties and functions not reserved to the Commissioner of Social Security.
before ALJ Ronald Thomas, at which the plaintiff testified. (Tr. 30–56; see Tr. 11–29, 90–111).

On April 20, 2011, the ALJ issued an unfavorable decision denying the plaintiff’s claim for

benefits. (Tr. 11–29). On July 31, 2011, the plaintiff requested review of the hearing decision (Tr.

623–25), and on August 24, 2011, the Appeals Council denied the plaintiff’s request for review,

thereby rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 1–6).

       The plaintiff appealed to the district court from the ALJ’s April 20, 2011 unfavorable

decision on September 19, 2011. See Walls v. Astrue, No. 3:11-CV-1452 (VLB)(TPS), Doc. No.

1. On May 3, 2012, the Commissioner filed a Consent Motion Under Sentence Four of 42 U.S.C.

§ 405(g) with Reversal and Remand of the Cause to the Defendant, stating that “further

development of the record and additional administrative action is warranted.” Walls, 3:11-CV-

1452 (VLB)(TPS), Doc. No. 15-1 at 1. The Court granted the Consent Motion on the same day.

Walls, 3:11-CV-1452 (VLB)(TPS), Doc. No. 16.

       Following the Court’s remand, the Appeals Council issued an order on October 21, 2013,

remanding the case to the ALJ. (Tr. 550–53). A second hearing was held before ALJ Thomas on

August 12, 2014 (Tr. 445–73), who issued a second unfavorable decision on September 25, 2014.

(Tr. 554–74). The Appeals Council reviewed the ALJ’s second decision and, on August 2, 2016,

remanded the case again to the ALJ, reasoning that the ALJ’s September 2014 decision did not

comply with its October 21, 2013 remand order. (Tr. 578). The Appeals Council instructed that

the case be assigned to a different ALJ. (Tr. 575–79).

       A third hearing was held before ALJ Matthew Kuperstein on January 19, 2017, at which

the plaintiff, a medical expert, and a vocational expert testified. (Tr. 474–517; see Tr. 427). ALJ

Kuperstein subsequently became “unavailable to issue a decision” and, therefore, ALJ Barry Best

was assigned to issue a decision. (Tr. 427 (citing HALLEX I-2-8-40)). On May 31, 2017, ALJ



                                                 2
Best issued an unfavorable decision, again denying the plaintiff’s claim for SSDI benefits. (Tr.

424–44).

        The plaintiff filed her complaint in this pending action on October 3, 2017. (Doc. No. 1).

On October 5, 2017, the parties consented to the jurisdiction of a United States Magistrate Judge

(Doc. Nos. 10 & 11), and on October 6, 2017, the case was reassigned to United States Magistrate

Judge Joan G. Margolis.          (Doc. No. 12).        The defendant filed her answer and certified

administrative transcript on January 11, 2018. (Doc. No. 16). The case was then transferred to

this Magistrate Judge on May 1, 2018. (Tr. 22). On August 24, 2018, following six motions for

extension of time, the plaintiff filed her Motion to Reverse the Decision of the Commissioner (Doc.

No. 31), with brief in support (Doc. No. 31-1 [Pl.’s Mem.]), and a stipulation of facts (Doc. No.

31-2). On September 26, 2018, the defendant filed her Motion to Affirm the Decision of the

Commissioner (Doc. No. 32), with brief in support. (Doc. No. 32-2 [Def.’s Mem.]).

        For the reasons stated below, the plaintiff's Motion to Reverse the Decision of the

Commissioner (Doc. No. 31) is GRANTED, and the defendant’s Motion to Affirm (Doc. No. 32)

is DENIED.

II.     FACTUAL BACKGROUND 2

        The Court presumes the parties’ familiarity with the plaintiff’s medical history, which is

thoroughly discussed in the Joint Stipulation of Facts (Doc. No. 31-2). The Court cites only the

portions of the record that are necessary to explain this ruling.




2
  The Court adopts and incorporates by reference the Joint Stipulation of Facts (Doc. No. 31-2). Throughout this
Ruling, commonly used medical terms do not appear in quotation marks although the terms are taken directly from
the plaintiff’s medical records.


                                                       3
III.     THE ALJ’S DECISION

         Following the five-step evaluation process, 3 the ALJ found that the plaintiff’s date last

insured was September 30, 2000, and that the plaintiff had not engaged in substantial gainful

activity since the alleged onset date of January 1, 2000, through her date last insured. (Tr. 430,

citing 20 C.F.R. § 404.1571 et seq.). The ALJ concluded that, as of the date last insured, the

plaintiff had the following medically determinable impairments: borderline personality disorder;

bipolar disorder; anxiety disorder; depressive disorder; and obsessive-compulsive disorder. (Tr.

430, citing 20 C.F.R. § 404.1521 et seq.). The ALJ, however, concluded that “the [plaintiff] did

not have an impairment or combination of impairments that significantly limited the ability to

perform basic work-related activities for 12 consecutive months; therefore, the [plaintiff] did not

have a severe impairment or combination of impairments.” (Tr. 430, citing 20 C.F.R. § 404.1521

et seq.). Because the ALJ determined that the plaintiff’s medically determinable impairments were

“nonsevere,” he concluded that the plaintiff was not disabled at any time from the alleged onset

date of January 1, 2000, through the date last insured of September 30, 2000. (Tr. 435, citing 20

C.F.R. § 404.1520(c)).




3
  An ALJ determines disability using a five-step analysis. See 20 C.F.R. § 404.1520. First, the ALJ must determine
whether the claimant is currently working. See 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is currently employed,
the claim is denied. Id. If the claimant is not working, as a second step, the ALJ must make a finding as to the
existence of a severe mental or physical impairment; if none exists, the claim is also denied. See 20 C.F.R. §
404.1520(a)(4)(ii). If the claimant is found to have a severe impairment, the third step is to compare the claimant’s
impairment with those in Appendix 1 of the Regulations [the “Listings”]. See 20 C.F.R. § 404.1520(a)(4)(iii); Bowen
v. Yuckert, 482 U.S. 137, 141 (1987); Balsamo v. Chater, 142 F.3d 75, 79–80 (2d Cir. 1998). If the claimant’s
impairment meets or equals one of the impairments in the Listings, the claimant is automatically considered disabled.
See 20 C.F.R. § 404.1520(a)(4)(iii); see also Balsamo, 142 F.3d at 80. If the claimant’s impairment does not meet or
equal one of the listed impairments, as a fourth step, she will have to show that she cannot perform her former work.
See 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant shows that she cannot perform her former work, the burden shifts
to the Commissioner to show that the claimant can perform other gainful work. See Balsamo, 142 F.3d at 80 (citations
omitted). Accordingly, a claimant is entitled to receive disability benefits only if she shows that she cannot perform
her former employment, and the Commissioner fails to show that the claimant can perform alternate gainful
employment. See 20 C.F.R. § 404.1520(a)(4)(v); see also Balsamo, 142 F.3d at 80 (citations omitted).


                                                          4
IV.    STANDARD OF REVIEW

       The scope of review of a Social Security disability determination involves two levels of

inquiry. First, the court must decide whether the Commissioner applied the correct legal principles

in making the determination. See Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation

omitted). Second, the court must decide whether substantial evidence supports the determination.

See id. The court may “set aside the Commissioner’s determination that a claimant is not disabled

only if the factual findings are not supported by substantial evidence or if the decision is based on

legal error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (citation and internal quotations

marks omitted); see also 42 U.S.C. § 405(g). Substantial evidence is evidence that a reasonable

mind would accept as adequate to support a conclusion; it is more than a “mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation omitted); see Yancey v. Apfel, 145 F.3d

106, 111 (2d Cir. 1998) (citation omitted). The substantial evidence rule also applies to inferences

and conclusions that are drawn from findings of fact. See Gonzalez v. Apfel, 23 F. Supp. 2d 179,

189 (D. Conn. 1998) (citation omitted); Rodriguez v. Califano, 431 F. Supp. 421, 423 (S.D.N.Y.

1977) (citations omitted). However, the court may not decide facts, reweigh evidence, or substitute

its judgment for that of the Commissioner. See Dotson v. Shalala, 1 F.3d 571, 577 (7th Cir. 1993)

(citation omitted).   Instead, the court must scrutinize the entire record to determine the

reasonableness of the ALJ’s factual findings. See id. Furthermore, the Commissioner’s findings

are conclusive if supported by substantial evidence and should be upheld even in those cases where

the reviewing court might have found otherwise. See 42 U.S.C. § 405(g); see also Beauvoir v.

Chater, 104 F.3d 1432, 1433 (2d Cir. 1997) (citation omitted); Eastman v. Barnhart, 241 F. Supp.

2d 160, 168 (D. Conn. 2003).




                                                 5
V.        DISCUSSION

          In this appeal, the plaintiff contends that the ALJ erred in multiple respects. First, the

plaintiff argues that the ALJ failed to comply with the Appeals Council’s remand order dated

August 2, 2016. (Pl.’s Mem. at 1, 4–6). Second, the plaintiff argues that ALJ Best’s failure to

conduct a supplemental hearing after ALJ Kuperstein became unavailable violated provision I-2-

8-40(B) of the Hearings, Appeals, and Litigation Law Manual (“HALLEX”). 4 (Pl.’s Mem. at 1,

6–8). Third, the plaintiff argues that the ALJ violated Social Security Ruling (“SSR”) 83-20, 1983

WL 31249 (S.S.A. Jan. 1, 1983). (Pl.’s Mem. at 1, 8–9). The Court agrees that the ALJ failed to

comply with the Appeals Council’s August 2, 2016 remand order and, accordingly, concludes that

remand is warranted.

          A.       THE ALJ FAILED TO COMPLY WITH THE APPEALS COUNCIL’S
                   REMAND ORDER DATED AUGUST 2, 2016.

          In its August 2, 2016 remand order, the Appeals Council directed the ALJ, on remand, to,

inter alia, do the following:

          Comply with the 2013 Appeals Council Order of Remand and obtain assistance
          from a medical expert to help assess and clarify the longitudinal course of the
          claimant’s mental impairments. The medical expert will provide evidence as to
          whether the claimant’s impairments meet or equal in severity any impairment listed
          in Appendix 1, Subpart P of the regulations and, if so, at what date. The medical
          expert will also provide a medical source statement, noting any changes which
          might have occurred during the period at issue and addressing any inconsistencies
          or conflicts in the medical records as to the nature, onset, duration, severity, and
          limiting effects of the claimant’s mental impairments.

(Tr. 576–78). The Appeals Council directed also that the ALJ on remand “will” “[p]roceed

through the sequential evaluation process as necessary[,]” and that the ALJ “will take any further

action needed to complete the administrative record and issue a new decision.” (Tr. 576).




4
    HALLEX provisions can be found at https://www.ssa.gov/OP_Home/hallex/hallex-I.html.

                                                       6
       The plaintiff argues that “[t]he Commissioner did not comply with the August 2, 2016

Appeals Council remand order because the medical expert did not submit a medical source

statement or provide sufficient evidence as to whether the claimant’s impairments met or equaled

a listing.” (Pl.’s Mem. at 4). In response, the defendant makes three arguments. First, “the

Commissioner’s Regulations provide that under the sequential evaluation analysis, if the

Commissioner finds that an individual is disabled or not disabled at a step, the Commissioner will

make a determination at that step, and will not go on to the next step.” (Def.’s Mem. at 3 (citing

20 C.F.R. § 404.1520(a)(4)). Second, “there is no regulation or agency instruction that dictates

that a medical expert complete a medical source statement in advance of a hearing,” and “the ALJ

acted properly in obtaining [the medical expert’s] testimony at [the] [p]laintiff’s hearing and

affording [the] [p]laintiff’s counsel the opportunity to ask questions of the doctor.” (Def.’s Mem.

at 4). Third, “it was [the] [p]laintiff’s burden—not the ALJ’s—to show that [the plaintiff] had a

severe impairment that met or equaled a listing prior to her date last insured,” and “courts have

never recognized a duty upon the Commissioner to secure evidence affirmatively establishing

disability[.]” (Def.’s Mem. at 5 (citing Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009)).

       When the Appeals Council vacates a prior decision of an ALJ, the “previous decisions

[have] no bearing on the proceedings before [the ALJ on remand].” Gittens v. Astrue, No. 12-Civ-

3224 (NSR)(GAY), 2013 WL 4535213, at *8 (S.D.N.Y. Aug. 26, 2013) (citing Uffre v. Astrue,

No. 06-Civ-7755, 2008 WL 1792436, at *7 (S.D.N.Y. Apr. 18, 2008)); Brouillette v. Comm’r Soc.

Security, No. 6:14-CV-1305 (GTS/WBC), 2016 WL 11477429, at *6 (N.D.N.Y. Jan. 5, 2016).

Absent an “express directive to adhere to the previous ALJ’s determinations” at a particular step

in the analysis, the ALJ on remand is “free to review the entire case record de novo and to reach



                                                7
[his] own conclusions.” Gittens, 2013 WL 4535213, at *8 (citing Uffre, 2008 WL 1792436, at

*7).

       However, the “Regulations provide that on remand from the Appeals Council, ‘[t]he [ALJ]

shall take any action that is ordered by the Appeals Council and may take any additional action

that is not inconsistent with the Appeals Council remand order.’” Cabibi v. Colvin, 50 F. Supp.

3d 213, 229 (E.D.N.Y. 2014) (quoting 20 C.F.R. § 404.977(b) (emphasis in original)); see Ellis v.

Colvin, 29 F. Supp. 3d 288, 299 (W.D.N.Y. 2014) (“The regulations clearly state that an

administrative law judge shall take any action that is ordered by the Appeals Council and may take

any additional action that is not inconsistent with the Appeals Council’s remand order.” (emphasis

in original; internal quotation marks omitted)). “The failure of an ALJ to abide by the directives

in an Appeals Council remand order constitutes legal error requiring remand.” Ellis, 29 F. Supp.

3d at 299 (citing Savino v. Astrue, No. 07-CV-4233 (DLI), 2009 WL 2045397, at *9 (E.D.N.Y.

July 8, 2009) (additional citations omitted)).

       Here, the Appeals Council vacated the ALJ’s September 25, 2014 decision and remanded

the case to another ALJ for a new decision. (See Tr. 575–79). As part of its remand order, the

Appeals Council directed the ALJ on remand to “proceed through the sequential evaluation process

as necessary” and to “issue a new decision.” (Tr. 576). Therefore, the ALJ on remand was “free

to review the entire case record de novo and reach [his] own conclusions.” Gittens, 2013 WL

4535213, at *8. While reviewing the case de novo and proceeding through the sequential

evaluation process, the ALJ determined that, although the plaintiff suffered from medically

determinable impairments, none of the impairments were “severe.” On this basis, the ALJ on

remand concluded, in accordance with the relevant Regulations, that the plaintiff was not disabled.

See 20 C.F.R. §§ 404.1520(a)(4) and 404.1520(a)(5)(c); see also note 4, supra.



                                                 8
         The August 2, 2016 remand order of the Appeals Council, however, required more than

just a new hearing and decision. The Appeals Council mandated that “[t]he medical expert will

also provide a medical source statement, noting any changes which might have occurred during

the period at issue and addressing any inconsistencies or conflicts in the medical records as to the

nature, onset, severity, and limiting effects of the claimant’s mental impairments.” (Tr. 576). The

ALJ was required to obtain the medical source statement, and his failure to do so constitutes legal

error. See Ellis, 29 F. Supp. 3d at 299. Although the ALJ called a medical expert to testify at the

2017 hearing, he did not obtain a medical source statement from the medical expert as the Appeals

Council required. Without the medical source statement, there was no discussion of changes, if

any, that occurred during the period at issue and any conflicts in the medical record were left

unresolved; nor was there a reason provided to explain why the plaintiff’s mental impairments

were not found to be severe at step two, even though two prior ALJs concluded differently. 5

Accordingly, the ALJ’s failure to obtain a medical source statement from the medical expert

violated the Appeals Council’s remand order dated August 2, 2016. See Ellis, 29 F. Supp. 3d at

299. Without the medical source statement, the Court cannot conclude that substantial evidence

supports the ALJ’s finding at step two of the sequential analysis. Thus, a remand is warranted. 6

VI.      CONCLUSION

         For the reasons stated above, the plaintiff’s Motion to Reverse the Decision of the

Commissioner (Doc. No. 31) is GRANTED, and the case is remanded to the Commissioner. On

remand, the ALJ shall comply with the Appeals Council’s remand order dated August 2, 2016,


5
  Following the March 18, 2011 hearing, the ALJ concluded that the plaintiff had the severe impairment of depressive
disorder. (Tr. 17). Following the August 12, 2014 hearing, the ALJ concluded that the plaintiff had the severe
impairments of major depressive disorder with anxiety features, and dependent personality disorder with borderline
traits. (Tr. 560).
6
  Because the Court concludes that remand is warranted on this issue, it need not discuss the remainder of the plaintiff’s
arguments, as the ALJ’s consideration of a medical source statement on remand may change the analysis throughout
the sequential evaluation process.

                                                            9
and the plaintiff shall be given a new hearing; the ALJ shall then issue a new decision consistent

with this Ruling. The defendant’s Motion to Affirm (Doc. No. 32) is DENIED.

       Dated this 22nd day of March, 2019 at New Haven, Connecticut.

                                                    /s/ Robert M. Spector, USMJ
                                                    Robert M. Spector
                                                    United States Magistrate Judge




                                               10
